 

Exhibit 10.39

Consulting Agreement

This Consulting Agreement (the “Agreement”) is made and entered into as of
February 12, 2016 (the “Effective Date”), by and between Avalanche
Biotechnologies, Inc., a Delaware, USA corporation with an address at 1035
O’Brien Drive, Menlo Park, CA 94025 (the “Company”), and Hans Hull, an
individual with an address at *** (the “Consultant”). The Company and the
Consultant may be referred to herein individually as “Party” or collectively, as
“Parties.”

Recitals

Whereas, Company and Consultant have entered into that certain Separation
Agreement and General Release dated February 12, 2016, “Separation Agreement”
and Consultant has not revoked his acceptance of the terms of the Separation
Agreement under of Section 5 of such Separation Agreement;

Whereas, Company has agreed to provide Consultant with certain consideration in
exchange for Consultant’s provision of Services (as defined below) and agreement
to sign and abide by the terms of this Consulting Agreement; and

Now Therefore, in consideration of the mutual covenants set forth below, the
Parties hereby agree as follows:

Agreement

1.Consulting Services.

Commencing on the Effective Date, the Company hereby retains Consultant, and
Consultant hereby agrees to perform consulting services for the Company as set
forth herein. Consultant agrees to use its best efforts to provide to Company
services relating to the area of gene therapy and other areas where the Company
has ongoing research upon the Company’s request, and cooperate fully with
Company and assist Company with all reasonable management, operational,
scientific research and development, and transitional matter, including by being
available for consultations and meetings, responding to any informational
requests, and cooperation and assistance in defending any pending and future
litigation against the Company (the “Services”). The specific nature and amount
of the Services to be performed by Consultant shall be as determined by the
Parties during the term of this Agreement.

2.Compensation.

As complete and full compensation for the Services provided by Consultant to
Company hereunder, Company shall provide to Consultant the consideration listed
in Exhibit A hereto (the “Compensation”).

3.Independent Contractor.

29853845.1 Page 1 of 7

 

--------------------------------------------------------------------------------

 

The Parties understand and agree that Consultant is an independent contractor
and not an agent or employee of the Company. Consultant has no authority to
obligate the Company by contract or otherwise. Consultant agrees not to use or
refer to the name of Company, particularly in connection with or suggesting the
endorsement of any products or services, in any public statements, promotion or
advertising, whether verbal or written, including, but not limited to
shareholder reports, prospectuses, communications with stock market analysts,
press releases or other communications with the media, without Company’s advance
written permission, which written permission will not be unreasonably withheld.
Consultant will not be eligible for any employee benefits, nor will the Company
make deductions from Consultant’s fees for taxes or insurance (except as
otherwise required by applicable law or regulation).

4.Recognition of Company’s Rights; Nondisclosure.

Consultant recognizes that the Company is engaged in a continuous program of
research and development respecting its present and future business activities.
Consultant agrees as follows:

4.1At all times during the term of this Agreement and seven (7) years
thereafter, Consultant will hold in strictest confidence and will not disclose,
use, lecture upon or publish any of the Company’s Proprietary Information
(defined below), except to the extent such disclosure, use or publication may be
required in direct connection with Consultant’s performing requested Services
for the Company or is expressly authorized in writing by an officer of the
Company.  It is understood that the Proprietary Information will remain the sole
property of the Company.  Consultant further agrees to take all reasonable
precautions to prevent any unauthorized disclosure of the Proprietary
Information and expressly agrees that it shall not disclose to or use with any
employee, agent or representative of Consultant, if any, with access to any
Proprietary Information of Company.

4.2The term “Proprietary Information” shall mean any and all business and
technical information, trade secrets, confidential knowledge, know-how, data or
other proprietary information or materials of the Company regardless of the
means of disclosure. By way of illustration but not limitation, Proprietary
Information includes: (i) inventions, ideas, samples, prototypes, devices,
hardware, software, materials, electronic components, formulations, and
procedures for producing any such items, as well as data, know-how,
improvements, inventions, discoveries, developments, designs and techniques;
(ii) information regarding past, current and future research, development and
products; marketing and selling activities; protocols and any other pre-clinical
and clinical information; scientific and technical information and data;
business models; budgets and unpublished financial statements; licenses;
expenses; pricing information; costs; suppliers and customers; and (iii)
information regarding the skills and compensation of employees or other
consultants of the Company.

4.3Proprietary Information shall not, however, include any information that (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records

29853845.1 2

 

--------------------------------------------------------------------------------

 

immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of any obligations of confidentiality;
or (v) is independently developed by the receiving party without use of or
reference to the disclosing party’s Proprietary Information, as shown by
documents and other competent evidence in the receiving party’s possession. 

4.4In addition, Consultant understands that the Company has received and in the
future will receive from third parties confidential and proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. During the term of Consultant’s association and thereafter, Consultant
will hold Third Party Information in the strictest confidence and will not
disclose or use Third Party Information, except in connection with Consultant’s
performing requested Services for the Company, or as expressly authorized in
writing by an officer of the Company.

5.Intellectual Property Rights.

5.1All materials and information provided by Company to Consultant are deemed to
be owned by Company and shall be returned to the Company at the conclusion of
the Services covered by this Agreement.

6.Nonsolicitation of Employees.

6.1During the term of this Agreement and for one (1) year after its termination,
Consultant will not personally or through others recruit, solicit or induce any
employee of the Company to terminate his or her employment with the Company.

6.2If any restriction set forth in Section 6.1 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

7.No Conflicting Obligation.

7.1Consultant represents that Consultant’s performance of all of the terms of
this Agreement and the performing of the Services for the Company do not and
will not breach or conflict with any agreement with a third party, including an
agreement to keep in confidence any proprietary information of another entity
acquired by Consultant in confidence or in trust prior to the date of this
Agreement.

8.No Improper Use of Materials.

Consultant agrees not to bring to the Company or to use in the performance of
Services for the Company any materials or documents of a present or former
employer of Consultant, or any materials or documents obtained by Consultant
from a third party under a binder of confidentiality, unless such materials or
documents are generally available to the public or Consultant has authorization
from such third party for the possession and unrestricted use of such

29853845.1 3

 

--------------------------------------------------------------------------------

 

materials. Consultant understands that Consultant is not to breach any
obligation of confidentiality that Consultant has to present or former employers
or clients, and agrees to fulfill all such obligations during the term of this
Agreement.

9.Term and Termination.

9.1This Agreement, and Consultant’s Services hereunder, shall commence on the
Effective Date and shall continue for a term of 1 year after the Effective Date,
unless earlier terminated as provided below.

9.2Consultant may terminate the Agreement at any time by giving no less than
fifteen (15) business days prior written notice to the other Party.

9.3(a)The Company may terminate the Agreement, and the Consultant’s Services
hereunder, at any time for Cause. In the event the Agreement is terminated by
the Company for Cause, the Consultant shall cease vesting in his Equity Awards
(as defined in Section 1 of the Separation Agreement and General Release
executed by the parties on February 12, 2016 (the “Separation Agreement”)) as of
the date of such termination.

(b)For purposes of this Section 9.3, “Cause” will be determined in the sole
discretion of the Company’s board of directors and will mean misconduct,
including: (i) conviction of any felony or any crime involving moral turpitude
or dishonesty; (ii) willful and material breach of Consultant’s duties to
provide the Services; (iii) intentional and material damage to the Company’s
property; (iv) material breach of the Proprietary Information and Inventions
Assignment Agreement, by and between Consultant and the Company, dated February
7, 2012; or (v) material breach of any of the provisions of this Agreement or
the Separation Agreement.

9.4The obligations set forth in Articles 5, 6, 7 and 10 through 17 will survive
any termination or expiration of this Agreement. Upon termination of this
Agreement, Consultant will cease work immediately after giving or receiving such
notice of termination, unless otherwise advised by the Company, and promptly
deliver to the Company all documents and other materials of any nature
pertaining to the Services and any Work Product, together with all documents and
other items containing or pertaining to any Proprietary Information.

10.Assignment.

The rights and liabilities of the Parties hereto shall bind and inure to the
benefit of their respective successors, heirs, executors and administrators, as
the case may be; provided that, as the Company has specifically contracted for
Consultant’s Services, Consultant may not assign or delegate Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company. The Company may assign its rights and
obligations hereunder to an affiliate or to any person or entity that succeeds
to all or substantially all of the Company’s business to which this Agreement
relates, whether by merger, acquisition or other means.  Any assignment not in
accordance with this Section 10 shall be void.

11.Legal and Equitable Remedies.

29853845.1 4

 

--------------------------------------------------------------------------------

 

Because Consultant’s Services are personal and unique and because Consultant may
have access to and become acquainted with the Proprietary Information of the
Company, the Company shall have the right to enforce this Agreement and any of
its provisions by injunction, specific performance or other equitable relief
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

12.Compliance with Applicable Laws and Obligations.  

Consultant will perform the Services in compliance with all applicable laws,
Company’s instructions and this Agreement.

13.Representation and Warranty.

Consultant represents and warrants that (a) this Agreement does not conflict
with Consultant's duties and obligations under any other agreement to which
Consultant is a party; (b) Consultant is free to provide any and all information
and materials that Consultant will furnish to Company in connection with its
services; (c) Consultant has complied with all requirements imposed by his/her
institution and or regulatory authorities including notification or
pre-authorization regarding the Services provided under this Agreement; (d)
Consultant has not been “debarred” by the United States Food and Drug
Administration (“FDA”) nor have debarment proceedings been commenced against
Consultant, nor will Consultant use in any capacity the services of any person
debarred by FDA in performing its obligations under this Agreement; (e)
Consultant’s performance under this Agreement will conform with all applicable
industry standards and federal, state and local laws, rules and regulations; and
(f) all employees, agents and contractors of Consultant that perform any
services under this Agreement are under a written obligation to assign any and
all right, title and interest in any Intellectual Property to Consultant. 
Consultant will promptly inform Company in writing should any conflict or
possible conflict of duties and obligations arise, or of any debarment, or the
commencement of any debarment or like proceedings against Consultant during the
term of this Agreement.

14.Governing Law; Severability.

This Agreement will be governed in all respects by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within California and without giving
effect to conflict of laws principles. Consultant consents to personal and
exclusive jurisdiction and venue in the State of California.

15.Complete Understanding; Modification.

This Agreement, and the Exhibits mentioned herein, constitute the final,
exclusive and complete understanding and agreement of the Parties hereto and
supersedes all prior understandings and agreements; provided, however, that the
non-disclosure Agreement, if any, between the parties entered into prior to the
Effective Date shall continue to govern the confidential information exchanged
thereunder, to the extent that such confidential information is not covered
under this Agreement. Any waiver, modification or amendment of any provision of
this Agreement shall be effective only if in writing and signed by the Parties
hereto.

16.Notices.

29853845.1 5

 

--------------------------------------------------------------------------------

 

Any notices required or permitted hereunder shall be given to the appropriate
Party at the address listed on the first page of the Agreement, or such other
address as the Party shall specify in writing pursuant to this notice provision.
Such notice shall be deemed given upon personal delivery to the appropriate
address or three days after the date of mailing if sent by certified or
registered mail.

17.Counterparts; Execution.

This Agreement may be executed by facsimile or Adobe™ Portable Document Format
(PDF) sent by electronic mail and in one or more counterparts each of which will
be deemed an original, but all of which together shall constitute one and the
same instrument.

In Witness Whereof, the Parties hereto have executed this Agreement as of the
Effective Date.

Hans Hull

 

AVALANCHE BIOTECHNOLOGIES, INC.

Signature:

/s/ Hans Hull

 

Signature:

/s/ Paul B. Cleveland

Print Name:

Hans Hull

 

Print Name:

Paul B. Cleveland

Title:

Consultant

 

Title:

Chief Executive Officer and President

Date:

2/12/2016

 

Date:

2/12/2016

 

 

 

 

 

Reviewed by

AAVL Legal:

/s/ Jennifer Cheng

 

 

 




29853845.1 6

 

--------------------------------------------------------------------------------

 

Exhibit A

Services and Compensation

 

 

Time to be devoted:  Consultant shall provide Services on an ad hoc basis to be
mutually agreed upon by Consultant and Company.

 

Compensation:  The Company has granted to Consultant while Consultant was an
employee of Company, certain Equity Awards as defined in Section 1 of the
Separation Agreement and General Release executed by the parties on February 12,
2016. As full and complete compensation for performing the Services, the Equity
Awards will vest according to the schedule set forth in Section 1.c. of the
Separation Agreement. In the event that Consultant terminates this Agreement
under Section 9.2 or the Company terminates this Agreement under Section 9.3,
all shares of the Options and RSUs as unvested as of such termination date shall
immediately be cancelled.

 

 

 

 

29853845.1 7

 